 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 8
     ROBERT KESSLER,                                    Case No. 2:21-cv-433 RSL
 9
                       Plaintiff,                       ORDER GRANTING STIPULATED
10                                                      MOTION FOR EXTENSION OF TIME
            v.                                          FOR DEFENDANTS TO ANSWER OR
11                                                      OTHERWISE RESPOND TO
     PREDATION LLC and EQ GROUP                         PLAINTIFF’S COMPLAINT
12   CORPORATION, individually,
13                     Defendants.
14

15          Considering the parties’ Stipulated Motion for an Extension of Time for Defendants to
16   Answer or Otherwise Respond to Plaintiff’s Complaint, the Court being sufficiently advised:
17
            IT IS ORDERED that the MOTION be granted and that the deadline for Defendants to
18
     answer or otherwise respond to Plaintiff’s Complaint is extended to and including May 31, 2021.
19
            IT IS SO ORDERED.
20

21
            Dated this 6th day of May, 2021.
22

23
                                                        Honorable Robert S. Lasnik
24                                                      United States District Judge

25

26
     ORDER - 1
                                                                                  SEYFARTH SHAW LLP
     (CAUSE NO. 2:21-CV-433 RSL)                                                     Attorneys at Law
                                                                                    999 Third Avenue
                                                                                         Suite 4700
                                                                                 Seattle, WA 98104-4041
                                                                                      (206) 946-4910
